 Case 1:17-cv-03192-TOR    ECF No. 100     filed 07/15/19   PageID.2504 Page 1 of 13




 1    Kristen K. Mitchell, WSBA #31601
      Anne E. Egeler, WSBA #20258
 2    Attorney General of Washington
      1125 Washington Street SE
 3    PO Box 40100
      Olympia, WA 98504-0100
 4    (360) 753-6200

 5    Attorneys for State of Washington

 6
 7                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 8
 9    THE CONFEDERATED                              NO. 1:17-cv-03192-TOR
      TRIBES AND BANDS OF THE
10    YAKAMA NATION, a                              STATE OF
      sovereign federally recognized                WASHINGTON’S AMICUS
11    Native Nation,                                BRIEF

12                        Plaintiff,
13             v.

14    KLICKITAT COUNTY, a
      political subdivision of the State
15    of Washington; KLICKITAT
      COUNTY SHERIFF’S OFFICE,
16    an agency of Klickitat County;
      BOB SONGER, in his official
17    capacity; KLICKITAT COUNTY
      DEPARTMENT OF THE
18    PROSECUTING ATTORNEY,
      an agency of Klickitat County;
19    and DAVID QUESNEL, in his
      official capacity,
20
                          Defendants.
21
22

                                                                 ATTORNEY GENERAL OF WASHINGTON
        STATE OF WASHINGTON’S                                          1125 Washington Street SE
        AMICUS BRIEF                                                        PO Box 40100
                                                                       Olympia, WA 98504-0100
        1:17-CV-03192-TOR                                                   (360) 753-6200
 Case 1:17-cv-03192-TOR             ECF No. 100          filed 07/15/19         PageID.2505 Page 2 of 13




 1                                           TABLE OF CONTENTS
 2    I.      INTRODUCTION ............................................................................... 1

 3    II.     STATE INVOLVEMENT IN TRACT D ........................................... 1

 4            A. The State Holds Trust Lands Within Tract D ............................... 1

 5            B. The State Has a Regulatory Role in Tract D................................. 5

 6            C. The State Is Working Cooperatively with the Yakama Nation and
                 Federal Government to Address Water Quality and Taxation in
 7               Tract D........................................................................................... 6

 8    III.    CONCLUSION ................................................................................... 8

 9
10

11
12
13

14
15
16

17
18
19

20
21
22

           STATE OF WASHINGTON’S                                       i                 ATTORNEY GENERAL OF WASHINGTON
                                                                                               1125 Washington Street SE
           AMICUS BRIEF                                                                             PO Box 40100
                                                                                               Olympia, WA 98504-0100
           1:17-CV-03192-TOR                                                                        (360) 753-6200
 Case 1:17-cv-03192-TOR            ECF No. 100          filed 07/15/19       PageID.2506 Page 3 of 13




 1                                       TABLE OF AUTHORITIES
 2                                                        Cases

 3    Idaho v. Coeur d’Alene Tribe,
        521 U.S. 261 (1997) .......................................................................................... 5
 4
      Martin v. Waddell’s Lessee,
 5     41 U.S. 367 (1842) ............................................................................................ 5

 6    Skamania v. State,
        685 P.2d 576 (Wash. 1984) ............................................................................... 3
 7
                                                         Statutes
 8
      Enabling Act, ch. 180, 25 Stat. 676 (1889) ........................................................ 2, 3
 9
      Wash. Rev. Code § 76.04 ..................................................................................... 5
10
      Wash. Rev. Code § 76.09 ................................................................................. 5, 6
11
      Wash. Rev. Code § 77.04.012 .............................................................................. 6
12
      Wash. Rev. Code § 77.55 ..................................................................................... 6
13
      Wash. Rev. Code § 77.55.021 .............................................................................. 5
14
      Wash. Rev. Code § 77.55.351 .............................................................................. 6
15
      Wash. Rev. Code § 78.44 ..................................................................................... 5
16
      Wash. Rev. Code § 82.08 ..................................................................................... 7
17
      Wash. Rev. Code § 82.12 ..................................................................................... 7
18
      Wash. Rev. Code § 90.48.260 .............................................................................. 7
19
                                                  Other Authorities
20
      Benjamin Harrison: Proclamation 294
21     Admission of Washington Into the Union, November 11, 1889 ...................... 2

22    Wash. Att’y Gen. Op. 11 (1996) .......................................................................... 3

        STATE OF WASHINGTON’S                                        ii                ATTORNEY GENERAL OF WASHINGTON
                                                                                             1125 Washington Street SE
        AMICUS BRIEF                                                                              PO Box 40100
                                                                                             Olympia, WA 98504-0100
        1:17-CV-03192-TOR                                                                         (360) 753-6200
 Case 1:17-cv-03192-TOR            ECF No. 100         filed 07/15/19        PageID.2507 Page 4 of 13




 1                                          Constitutional Provisions

 2    Wash. Const. art. XVI, § 1 .................................................................................... 3

 3
 4
 5
 6
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

        STATE OF WASHINGTON’S                                       iii               ATTORNEY GENERAL OF WASHINGTON
                                                                                            1125 Washington Street SE
        AMICUS BRIEF                                                                             PO Box 40100
                                                                                            Olympia, WA 98504-0100
        1:17-CV-03192-TOR                                                                        (360) 753-6200
 Case 1:17-cv-03192-TOR     ECF No. 100    filed 07/15/19   PageID.2508 Page 5 of 13




 1                               I.       INTRODUCTION
 2          Pursuant to the Court’s request, the State of Washington submits this

 3    amicus brief on behalf of Governor Inslee and state agencies. See ECF No. 59

 4    at 5. The parties and the United States have already thoroughly briefed the legal

 5    issues related to whether Tract D is part of the Yakama Indian Reservation.

 6    The State has nothing to add on that issue and takes no position on it.

 7          The State has two primary roles currently in Tract D. First, the State owns

 8    and manages approximately 36,521 acres of land that is held in trust. Second, the

 9    State has a regulatory role in Tract D. This includes regulating forest practices

10    and surface mining; engaging in fire suppression activities throughout Tract D;

11    reviewing and approving hydraulic projects within Tract D; and regulating

12    hunting and fishing within Tract D.

13          The State, the Yakama Nation, and the federal government have worked

14    cooperatively to address jurisdictional issues regarding other State interests,

15    including water quality regulation and collection of state and local sales and use

16    taxes, pending a final determination of the boundary location.

17                    II.    STATE INVOLVEMENT IN TRACT D
18    A.    The State Holds Trust Lands Within Tract D
19          At statehood, the federal government granted the State of Washington
20    certain lands to be held in trust for the benefit of the public schools and other
21    beneficiaries. On February 22, 1889, Congress enacted the Omnibus Enabling
22

        STATE OF WASHINGTON’S                       1            ATTORNEY GENERAL OF WASHINGTON
                                                                       1125 Washington Street SE
        AMICUS BRIEF                                                        PO Box 40100
                                                                       Olympia, WA 98504-0100
        1:17-CV-03192-TOR                                                   (360) 753-6200
 Case 1:17-cv-03192-TOR      ECF No. 100    filed 07/15/19   PageID.2509 Page 6 of 13




 1    Act (Enabling Act) that set forth the terms and conditions for the territories of
 2    Dakota, Montana, and Washington to become states. Enabling Act, ch. 180,

 3    25 Stat. 676 (1889).1 The Enabling Act granted the State of Washington several

 4    million acres of public land. These granted lands are expressly reserved in the
 5    Enabling Act for support of the common schools (K-12); for public buildings at

 6    the capitol for legislative, executive, and judicial purposes; for university

 7    purposes (University of Washington); for establishment and maintenance of a

 8    scientific school (Washington State University); for use and support of an

 9    agricultural college (Washington State University); for state normal schools

10    (Central, Eastern, and Western Washington Universities, and The Evergreen

11    State College); and for charitable, educational, penal, and reformatory

12    institutions. Id.

13           In response to the Enabling Act, the people of Washington elected

14    delegates to a constitutional convention and ratified the constitution drafted by

15    those delegates. On November 11, 1889, President Benjamin Harrison, by

16    proclamation, verified the territory’s compliance with the Enabling Act and

17    admitted Washington into the Union as the 42nd state. Benjamin Harrison:

18    Proclamation 294 – Admission of Washington Into the Union, November 11,

19    1889. The state constitution accepted the federal land grants in trust “for all the

20    people” and imposed restrictions on their disposal in addition to those imposed

21
22           1
                 http://leg.wa.gov/History/State/Pages/enabling.aspx

        STATE OF WASHINGTON’S                        2            ATTORNEY GENERAL OF WASHINGTON
                                                                        1125 Washington Street SE
        AMICUS BRIEF                                                         PO Box 40100
                                                                        Olympia, WA 98504-0100
        1:17-CV-03192-TOR                                                    (360) 753-6200
 Case 1:17-cv-03192-TOR    ECF No. 100    filed 07/15/19   PageID.2510 Page 7 of 13




 1    in the Enabling Act. See Wash. Const. art. XVI, § 1; see also Skamania v. State,
 2    685 P.2d 576 (Wash. 1984), and Wash. Att’y Gen. Op. 11 (1996).

 3          Under Section 10 of the Enabling Act, the United States granted

 4    Washington land in sections sixteen and thirty-six of every township in the State

 5    to support the common schools. See Enabling Act § 10. The exception to this

 6    grant was where lands in those townships had already been sold or otherwise

 7    disposed of, or were part of an Indian or another federal reservation. Id. In those

 8    instances, the Enabling Act required the United States to grant other land “in lieu”

 9    of such lands. Id. Accordingly, if the United States wrongfully granted land to

10    Washington in 1889 that should have been part of the Yakama Reservation, in

11    violation of Section 10 of the Enabling Act, then the United States could owe

12    Washington “in lieu” land. Depending on the outcome of this litigation, this issue

13    will likely be the topic of future discussions between the State of Washington and

14    the United States.

15          Within Tract D, the State owns approximately 36,521 acres of land that it

16    manages in trust for the various beneficiaries. Thus, just under one third of the

17    121,465.69 acres of land in Tract D is owned by the State of Washington.

18    ECF No. 58 at 10. The following chart shows the categories of land and acreage

19    managed by the State within Tract D:

20    ///

21    ///

22

        STATE OF WASHINGTON’S                       3            ATTORNEY GENERAL OF WASHINGTON
                                                                       1125 Washington Street SE
        AMICUS BRIEF                                                        PO Box 40100
                                                                       Olympia, WA 98504-0100
        1:17-CV-03192-TOR                                                   (360) 753-6200
 Case 1:17-cv-03192-TOR   ECF No. 100    filed 07/15/19    PageID.2511 Page 8 of 13




 1      State Lands                                       Category               Acres
        Administrative Site                               Other                          2
 2      Charitable/Educational/Penal & Reformatory        Federal Grant              7442
        Common School and Indemnity                       Federal Grant             13,842
 3      Community Forest Trust                            Other                      2439
        Natural Resources Conservation Area               Natural Area               2352
 4      Normal School                                     Federal Grant              3839
        Scientific School                                 Federal Grant              2599
 5      State Forest Transfer (Statutory Trust)           State Forest Lands         1595
 6      University – Transferred                          Federal Grant              2411
        Grand Total                                                                 36,521
 7
 8          The State’s land is managed primarily as working forests and for grazing

 9    leases. Additional minor uses (less than 20 acres) include surface gravel mines,

10    communications sites, and tree stock sources. Only 1194 acres are designated as

11    “non-forested,” with 870 acres of those being road beds. The remaining acreage

12    (approx. 400 acres) includes naturally occurring bald spaces, scree slopes (areas

13    of broken rock at the base of a crag or cliff), gravel pits, and riverbeds.

14    Approximately 2352 acres of this land is for the Klickitat Canyon Natural

15    Resources Conservation Area, and 2439 acres are for the Klickitat Canyon

16    Community Forest.

17          The trust lands within Tract D are actively managed to maximize net

18    present value. From the year 2000 to the present, the gross timber revenue from

19    the management of lands within Tract D is approximately $37,225,007.59.

20    Non-timber gross revenue from those lands, from 2006 to the present, is

21    approximately $263,640.06.

22

        STATE OF WASHINGTON’S                     4              ATTORNEY GENERAL OF WASHINGTON
                                                                       1125 Washington Street SE
        AMICUS BRIEF                                                        PO Box 40100
                                                                       Olympia, WA 98504-0100
        1:17-CV-03192-TOR                                                   (360) 753-6200
 Case 1:17-cv-03192-TOR    ECF No. 100    filed 07/15/19   PageID.2512 Page 9 of 13




 1          In addition to the lands granted to the State discussed above, when the State
 2    entered the Union it also received title to the beds of its navigable waters under

 3    the Equal Footing Doctrine. This Doctrine holds that the states, upon entry into

 4    the Union, “became themselves sovereign; and in that character hold the absolute

 5    right to all their navigable waters and the soils under them for their own common

 6    use, subject only to the rights since surrendered by the Constitution to the general

 7    government.” Idaho v. Coeur d’Alene Tribe, 521 U.S. 261, 283 (1997) (quoting

 8    Martin v. Waddell’s Lessee, 41 U.S. 367 (1842)). As it relates to the present

 9    matter, the State has proprietary interests in the State-owned bedlands of the

10    Klickitat River, a portion of which flows through Tract D.

11    B.    The State Has a Regulatory Role in Tract D

12          In addition to managing land, the State has a regulatory role in Tract D.

13    This includes regulating forest practices (Wash. Rev. Code § 76.09); regulating

14    surface mining (Wash. Rev. Code § 78.44); and conducting fire suppression

15    activities (Wash. Rev. Code § 76.04).

16          The State also regulates hydraulic projects in the forests and waterways

17    located in Tract D. Hydraulic project approvals impose conditions that protect

18    fish life during construction and performance of other work. Wash. Rev.

19    Code § 77.55.021. The State regulates hydraulic projects associated with forest

20    practices in Tract D, as well as hydraulic projects unrelated to forest practices

21    that involve construction or work that uses, diverts, obstructs, or changes the

22

        STATE OF WASHINGTON’S                       5            ATTORNEY GENERAL OF WASHINGTON
                                                                       1125 Washington Street SE
        AMICUS BRIEF                                                        PO Box 40100
                                                                       Olympia, WA 98504-0100
        1:17-CV-03192-TOR                                                   (360) 753-6200
Case 1:17-cv-03192-TOR    ECF No. 100     filed 07/15/19   PageID.2513 Page 10 of 13




 1    natural flow or bed of any body of water in Tract D. See Wash. Rev.
 2    Code §§ 77.55, 77.55.351; Wash. Rev. Code § 76.09. The State also issues

 3    hydraulic project approvals for projects undertaken by non-tribal persons and

 4    entities within the Yakama Reservation.

 5          Finally, the state Department of Fish and Wildlife regulates hunting and

 6    fishing within Tract D. See Wash. Rev. Code § 77.04.012. To the extent it is

 7    consistent with the Department of Fish and Wildlife’s primary conservation

 8    mandate, state law requires the agency to maximize the public’s recreational

 9    fishing and hunting opportunities. Id. Tract D includes popular hunting areas and

10    a stretch of the Klickitat River that garners use by anglers seeking a less-crowded,

11    remote fishing experience. The Klickitat Hatchery, owned by the Department of

12    Fish and Wildlife and leased to and operated by the Yakama Nation, is also

13    located on the Klickitat River, within Tract D.

14    C.    The State Is Working Cooperatively with the Yakama Nation and
            Federal Government to Address Water Quality and Taxation in
15          Tract D
16          The State, the Yakama Nation, and the federal government have worked

17    cooperatively to address water quality and tax issues pending final determination

18    of the legal boundary.

19          With respect to water quality, the Washington Department of Ecology has

20    worked with the United States Environmental Protection Agency (EPA). Under

21    state law, the Department of Ecology is the state agency designated to take action

22

       STATE OF WASHINGTON’S                        6            ATTORNEY GENERAL OF WASHINGTON
                                                                       1125 Washington Street SE
       AMICUS BRIEF                                                         PO Box 40100
                                                                       Olympia, WA 98504-0100
       1:17-CV-03192-TOR                                                    (360) 753-6200
Case 1:17-cv-03192-TOR    ECF No. 100    filed 07/15/19   PageID.2514 Page 11 of 13




 1    under the federal Clean Water Act. Wash. Rev. Code § 90.48.260. The EPA has
 2    taken the position that Tract D is within the Yakama Reservation, and therefore

 3    the state Department of Ecology does not have delegated authority under the

 4    federal Clean Water Act. See ECF No. 86-1 at 29-30. Because the EPA is

 5    fulfilling the requirements of the Clean Water Act, including issuance of permits

 6    for Glenwood’s wastewater treatment facility, the Department of Ecology has

 7    found it unnecessary to take a position regarding the reservation boundary.

 8          The state Department of Revenue has also declined to take a position

 9    regarding the reservation boundary. Outside the Yakama Indian Reservation,

10    enrolled members of the Yakama Nation are required to pay state and local sales

11    and use taxes. Wash. Rev. Code §§ 82.08, 82.12. In August 1994, the Department

12    of Revenue directed businesses within Tract D to stop collecting sales and use

13    tax from enrolled members of the Yakama Nation. Decl. of Smith at 2. The intent

14    of this tax collection decision was to provide tax certainty to businesses and

15    enrolled members of the Yakama Nation until there is a final determination of

16    the reservation boundary. Id. It is not an indication of the Department of

17    Revenue’s position regarding the location of the reservation boundary.

18    ///

19    ///

20    ///

21
22

       STATE OF WASHINGTON’S                       7            ATTORNEY GENERAL OF WASHINGTON
                                                                      1125 Washington Street SE
       AMICUS BRIEF                                                        PO Box 40100
                                                                      Olympia, WA 98504-0100
       1:17-CV-03192-TOR                                                   (360) 753-6200
Case 1:17-cv-03192-TOR    ECF No. 100       filed 07/15/19   PageID.2515 Page 12 of 13




 1                                 III.     CONCLUSION
 2          The State takes no position on the location of the boundary. It appreciates

 3    the opportunity to describe the State’s role and interests within Tract D.

 4          DATED this 15th day of July, 2019.
 5                                        ROBERT W. FERGUSON
                                          Attorney General
 6
                                          s/ Anne E. Egeler
 7                                        ANNE E. EGELER, WSBA #20258
                                          KRISTEN K. MITCHELL, WSBA #31601
 8                                        Attorneys for the State of Washington
                                          Office of the Attorney General
 9                                        P.O. Box 40100
                                          Olympia, WA 98504-0100
10                                        Telephone: (360) 753-6200
                                          Email: anne.egeler@atg.wa.gov
11
12
13

14
15
16

17
18
19

20
21
22

       STATE OF WASHINGTON’S                          8            ATTORNEY GENERAL OF WASHINGTON
                                                                         1125 Washington Street SE
       AMICUS BRIEF                                                           PO Box 40100
                                                                         Olympia, WA 98504-0100
       1:17-CV-03192-TOR                                                      (360) 753-6200
Case 1:17-cv-03192-TOR     ECF No. 100     filed 07/15/19   PageID.2516 Page 13 of 13




 1                             CERTIFICATE OF SERVICE

 2          I hereby certify that on July 15, 2019, I electronically filed the foregoing

 3    with the Clerk of the Court using the CM/ECF system, which in turn

 4    automatically generated a Notice of Electronic Filing (NEF) to all parties in the

 5    case who are registered users of the CM/ECF system. The NEF for the foregoing

 6    specifically identifies recipients of electronic notice.

 7
                                                      s/ Casey D. Miller
 8                                                    CASEY D. MILLER
                                                      Legal Assistant
 9                                                    Office of the Attorney General
                                                      1125 Washington Street SE
10                                                    PO Box 40100
                                                      Olympia, WA 98504-0100
11                                                    (360) 586-3243
                                                      caseym@atg.wa.gov
12
13

14
15
16

17
18
19

20
21
22

       STATE OF WASHINGTON’S                         9            ATTORNEY GENERAL OF WASHINGTON
                                                                        1125 Washington Street SE
       AMICUS BRIEF                                                          PO Box 40100
                                                                        Olympia, WA 98504-0100
       1:17-CV-03192-TOR                                                     (360) 753-6200
